Merrell, J. (dissenting):
I dissent and vote for affirmance upon the ground that the plaintiff failed to prove that Bernard Signer, plaintiff’s husband, on June 21, 1918, the date of the alleged escape, was without the jail liberties. Plaintiff was confined to showing an escape on that day by her bill of particulars, and the burden was upon her to prove such fact; and in the absence of such proof no escape was shown. (See Code Civ. Proc. § 155; now Prison Law, § 369-b, as added by Laws of 1920, chap. 933.)
Judgment and order reversed and new trial ordered, with costs to appellant to abide the event.